Citation Nr: 1110310	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  05-13 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for chronic asthma.

2.  Entitlement to service connection for chronic head injury residuals, to include deviated nasal septum, but not to include headaches, trigeminal neuritis, or facial scars left forehead.

3.  Entitlement to service connection for chronic left eye injury residuals.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The veteran had certified active service from September 1978 to August 1982 and additional active duty for training with the Ohio National Guard, to include from July 23, 1983 to August 6, 1983 and July 27, 1991 to August 11, 1991.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Cleveland, Ohio Regional Office (RO), which denied service connection for chronic asthma, and a February 2006 rating decision, which denied service connection for chronic head injury residuals and chronic left eye injury residuals.

The Board remanded the claims in December 2008 for additional development.  The requested development having been partially completed, the matter again is before the Board.

Initially, the Board notes that the December 2008 Board remand included the issue of entitlement to service connection for chronic head injury residuals.  Following a March 2009 VA examination, a December 2009 VA examination granted entitlement to service connection for post-traumatic headaches, trigeminal neuritis, and facial scars left forehead, all of which were residuals of head injury.  These decisions were a complete grant of benefits with respect to those issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issues are not currently on appeal before the Board; however, the Veteran also asserts that he incurred a deviated septum as a result of the same head injury for which the above benefits were granted.  As such, the issue has been styled as listed above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking entitlement to service connection for residuals of a head injury, to include deviated septum, residuals of an eye injury, and for chronic asthma.  The Veteran claims that he incurred head and eye injuries as a result of breaking up a fight outside the barracks in July 1983.  In addition, the Veteran claims that his preexisting asthma disorder was permanently aggravated as a result of his military service.  After a thorough review of the Veteran's claims file, despite the extensive development already undertaken, the Board has determined that additional development is necessary prior to the adjudication of these claims.

As noted above, the Board remanded the claims in December 2008 for additional development, to include VA examinations for the claimed disorders.  In that regard, the Veteran was afforded separate VA examinations in March 2009.

Chronic Asthma

With respect to the chronic asthma claim, the examiner concluded that the Veteran had an asthma disorder that preexisted military service and had not been permanently aggravated by military service.  In reaching that conclusion, the examiner discussed VA outpatient treatment records from the pulmonary service from March 2007 and November 2008.  It does not appear that these records have been associated with the claims file.  Rather, it appears that the last VA treatment records in the file are from July 2004, which the examination report noted was the last time the Veteran visited the clinic.  Given the stated relevance of the VA records after July 2004 with respect to the Veteran's respiratory problems, the Board concludes that these records should be associated with the claims file prior to final adjudication.

Residuals of Head Injury, to include Deviated Septum

With respect to the Veteran's claim for service connection for a deviated septum, the Veteran asserts that he incurred the deviated septum while breaking up the fight outside the barracks in July 1983.  In that regard, the Board acknowledges that such a fight occurred and, as discussed above, the Veteran has been service connected for multiple residuals of that head injury incurred at that time.  The March 2009 VA examiner noted that the Veteran did not have a deviated septum and that it had been surgically repaired and did not otherwise discuss the etiology of the deviated septum prior to repair.  The RO, therefore, denied the claim on the grounds that the Veteran did not have a current disability on which basis service connection could be granted.  The Board notes, however, that in McClain v. Nicholson, 21 Vet. App. 319, 323 (2007), the United States Court of Appeals for Veterans' Claims (Court) held that a finding that the Veteran had disability "at some point during the processing of his claim," satisfied the service connection requirement for manifestation of current disability.  Review of the claims file indicates that the Veteran underwent a septoplasty in April 2006 to repair the deviated septum and septal spur.  The Veteran filed his claim for entitlement to service connection for residuals of his head injury in September 2005.  Thus, the Veteran did have a deviated septum during the appellate time period.  

The medical evidence of record includes contemporaneous service treatment records from July and August 1983 that do not show a deviated septum or nasal problems, including a negative x-ray.  A private February 2006 CT report, however, noted a deviated septum that could be a developmental variant or secondary to prior trauma.  As such, the Board finds that a remand is necessary for a medical opinion as to the etiology of the Veteran's deviated septum, repaired in April 2006.  

Residuals of Eye Injury

Finally, the Veteran believes that he has a current eye disability as a result of the altercation in July 1983.  The March 2009 VA eye examiner found a small corneal scar of the left eye, but no visual deficit associated with the condition.  In addition, however, the examiner stated that the Veteran's symptoms of a pinching sensation of the left eye on far lateral gaze might be due to a pinched or impinged nerve or muscle secondarily related to the Veteran's trauma, but that such diagnosis would require further testing by a neurologist or ENT specialist.  The neurology examination for residuals of head injury did not consider the above, as such was not included in the examination request.  Given the foregoing, the Board finds that a VA examination with a neurologist or ENT specialist should be accomplished.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and hospitalization records for the Veteran's condition from all applicable VA medical facilities from July 2004 to the present, to specifically include pulmonary service notes from March 2007 and November 2008.  Any negative responses should be documented in the file and the Veteran must be provided with an opportunity to provide such medical records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for appropriate VA examination with an appropriate neurologist or ENT specialist for his claimed residuals of eye injury.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) the most likely source of the Veteran's left eye complaints, to include offering an opinion as to whether there is any pinched or impinged nerve or muscle secondarily related to the Veteran's July 1983 trauma or any other incident of service; and

(b) whether the Veteran's deviated septum with spur, repaired in April 2006, was the result of the July 1983 fight or other incident of service.  In that regard, the examiner is requested to consider, and discuss as appropriate, the March 2009 VA examination report for residuals of the Veteran's head injury, the July and August 1983 service treatment records that do not show a deviated septum or nasal problems, including a negative x-ray, and the private February 2006 CT report that noted a deviated septum that could be a developmental variant or secondary to prior trauma.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  

3.  After the above is complete, readjudicate the Veteran's claims.  If one or more of the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


